                                           Case 3:19-cv-07641-SI Document 168 Filed 08/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AIRWAIR INTERNATIONAL LTD.,                        Case No. 19-cv-07641-SI
                                   8                    Plaintiff,
                                                                                            ORDER RE JURY INSTRUCTIONS
                                   9             v.

                                  10     ITX USA LLC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court reviewed the parties’ joint proposed jury instructions, Dkt. No. 160. Based on its

                                  14   review, the Court finds the proposed jury instructions only contain substantive instructions for

                                  15   trademark infringement under the Lanham Act Section 32. The proposed jury instructions failed

                                  16   to give substantive instructions explaining the elements and burdens of proof for plaintiff’s

                                  17   second through sixth claims for relief and defendant’s affirmative defenses and counterclaims.

                                  18
                                                      Plaintiff’s claims for relief are: (2) Federal Unfair Competition and False
                                  19

                                  20   Designation of Origin in Violation of Lanham Act Section 43(a); (3) Federal Trademark Dilution in

                                  21   Violation of Lanham Act Section 43(c); (4) Unfair Competition in Violation of California Business

                                  22   & Professions Code Section 17200; (5) Common Law Unfair Competition; (6) Dilution in Violation
                                  23   of California Business & Professions Code Section 14247. Dkt. 22.
                                  24

                                  25
                                              Defendant’s affirmative defenses after summary judgment are (1) absence of injury or
                                  26
                                       damage, (2) no direct or indirect infringement, and (3) failure to mitigate damages. Defendant’s
                                  27

                                  28   counterclaims are (1) declaration of invalidity, (2) declaration of non-infringement and non-dilution,
                                           Case 3:19-cv-07641-SI Document 168 Filed 08/04/21 Page 2 of 2




                                       and (3) cancellation of marks.
                                   1

                                   2           The parties are directed to meet, confer, and submit jury instructions that describe the
                                   3   elements and burdens of proof for each of these claims, affirmative defenses and
                                   4   counterclaims. The parties are directed to resolve as many disputes as possible. As to contested
                                   5   instructions, they should be included back to back, plaintiff’s and then defendant’s, with each party’s
                                   6   objection to the other’s version included at the end of each instruction. Lead trial counsel for each side
                                   7   shall review and approve the final set to be provided to the Court.
                                   8

                                   9           The parties will file and send a word document of the joint jury instructions to the Court
                                  10   by Thursday, August 5, 2021, at 10 a.m.
                                  11           IT IS SO ORDERED.
                                  12   Dated: August 4, 2021
Northern District of California
 United States District Court




                                  13                                                      ______________________________________
                                                                                          SUSAN ILLSTON
                                  14                                                      United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
